DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 14 – 16 and 18 have been considered but they are not persuasive in view of the different interpretation of the prior art reference.  Thus, Applicant’s traversal of the instant rejection on these grounds is deemed unsuccessful.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 – 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnus et al. (U.S. Patent Publication No. 2004/0071019).
Regarding claim 14, in Figure 5B, Magnus discloses a device comprising: a laminate structure comprising a plurality of metal layers (13, 16 and 18) that are arranged in an alternating configuration with a plurality of dielectric layers (10, 12, 14); a the claim does not recite that the metal coating differs from the first metal layer), wherein the metal coating is configured on at least one horizontal surface of the laminate structure that is outside the opening (Figure 5B), on at least one horizontal surface of the laminate structure that covers a bottom of the opening (6a,11), and on at least one sidewall of the opening (6b,16).
Regarding claim 15, Magnus discloses wherein the opening extends through at least one dielectric layer of the plurality of dielectric layers (Figure 5B).
Regarding claim 16, Magnus discloses wherein the at least one horizontal surface of the laminate structure at the bottom of the opening is defined by a surface of a third metal layer of the plurality of metal layers (Figure 5B).
Regarding claim 18, Magnus discloses wherein the metal coating comprises an electromagnetic shield (Figure 5B).

Allowable Subject Matter
Claims 1 – 13 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847